Citation Nr: 0524198	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA death pension benefits.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active duty service from November 1942 to March 
1946, including with a recognized guerrilla unit from 
November 1942 to April 1945, and regular Philippine army 
service from April 1945 until March 1946.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision of the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
entitlement to accrued benefits and service connection for 
the cause of the veteran's death, and a separate RO 
determination that denied entitlement to VA death pension 
benefits.  The appellant did not appeal the denial of accrued 
benefits.


FINDINGS OF FACT

1. The veteran died in May 1981 at the age of 57; lung 
hemorrhage was certified as the immediate cause of death with 
advanced pulmonary tuberculosis (PTB) as the underlying 
cause. 

2.  Neither lung hemorrhage nor PTB was manifested in 
service; active PTB has not been confirmed manifested within 
three years thereafter and the veteran's death-causing 
diseases are not shown to have been related to service.

3.  The veteran had not established service connection for 
any disability, and a service-connected disability is not 
shown to have contributed to cause his death.

4.  The veteran's certified military service, from November 
1942 to March 1946, was all either with a recognized 
guerrilla unit or with the regular Philippine army.  



CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The VCAA redefined VA's obligations with respect to its duty 
to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant.  This enhanced duty includes 
notifying the claimant of the information and evidence 
necessary to substantiate a claim, the respective claims 
development responsibilities of the claimant and VA and a 
specific request for the claimant to provide any information 
in his or her possession pertaining to the claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should 
normally be provided to a claimant before the initial rating 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The VCAA applies in the instant case.  The Board finds that 
the mandates of the VCAA are met.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in December 
2002 (prior to the rating appealed) notified the appellant of 
the evidence necessary to substantiate her claim for service 
connection for the cause of death.  It also outlined her and 
VA's responsibilities in claims development, specifically 
advising her that VA would make reasonable efforts to help 
her obtain evidence to support her claim including medical 
records, employment records or records from other federal 
agencies but that it was ultimately her responsibility to 
ensure that VA received relevant records.   A September 2003 
letter advised the appellant of the evidence necessary to 
substantiate her claim for death pension benefits and 
reiterated the evidence necessary to substantiate her claim 
for service connection for the cause of death.  It also 
clarified that VA was responsible for obtaining relevant 
records from any federal agency and was required to make 
reasonable efforts to obtain relevant records not held by a 
federal agency.   The February 2003 rating decision and a 
January 2004 statement of the case (SOC) notified appellant 
of applicable regulations, of what the evidence showed and 
why her claims were denied.

While appellant was not advised verbatim to submit everything 
she had pertinent to her claims, the September 2003 letter 
advised her to submit or identify (for VA to obtain) any 
evidence she thought would support her claims.  This was 
equivalent to advising her to submit everything she had 
pertinent to her claims.     

Although an April 2003 letter incorrectly advised appellant 
that she needed to submit new and material evidence in 
relation to her claim for service connection for the cause of 
death, this error was cured by the subsequent September 2003 
letter and thus, did not prejudice the appellant.  While 
complete VCAA notice was not provided prior to the rating on 
appeal, the case was readjudicated after substantially 
complete notice was given, and the appellant has had ample 
opportunity to respond.  She is not prejudiced by any notice 
timing deficiency because any such deficiency early in the 
process was cured by her being given sufficient time to 
submit any pertinent evidence after notice was given.  No 
further notice to the veteran is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has asked appellant to 
submit or identify any evidence that might support her claim.  
VA also specifically asked her to submit records of the 
veteran's terminal hospitalization or to provide an 
authorization to release information so that VA could request 
the records of the veteran's terminal hospitalization.  To 
date, she has submitted neither records of the terminal 
hospitalization nor authorization or VA to obtain such 
records.  She has not identified any additional pertinent 
evidence outstanding.  VA's assistance obligations are met.  
The appellant is not prejudiced by the Board's proceeding 
with appellate review.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Factual Background

The veteran's service medical records do not show any 
diagnosis, treatment or symptoms of PTB or any other lung 
problem.  On medical examination in May 1945 the only problem 
noted was hypotension.  In April and May 1946, chancroid and 
syphilis were diagnosed, and treated with sulfathiazole, an 
anti-microbial agent.  

On his February 1946 Affidavit for Philippine Army Personnel, 
the veteran indicated that he was wounded by the Japanese in 
the left thigh but that he incurred no permanent disability 
as a result.

An October 1950 marriage contract indicates that appellant 
and the veteran were married in October 1950.  

The veteran's May 1981 death certificate shows that lung 
hemorrhage was certified as the immediate cause of his death, 
with advanced pulmonary tuberculosis (PTB) as the underlying 
cause. 

In July 1982, the Service Department certified that the 
veteran was in missing status from November 1942 to March 
1945, was in the recognized guerrillas from March 1945 until 
April 1945 and was in the regular Philippine Army form April 
1945 to March 1946.  

In a July 2003 letter, appellant essentially alleged that 
since the veteran was wounded by the Japanese in service, her 
claim for service connection for the cause of the veteran's 
death should be granted.  

III.  Analysis

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for PTB may be established on a presumptive basis 
if such disease is shown to have been manifested to a 
compensable degree within three years following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

During his lifetime, the veteran did not establish service 
connection for any disability.  The immediate cause of his 
death was lung hemorrhage, and the underlying cause of death 
was advanced PTB.  Service medical records do not show any 
diagnosis of, or treatment for pulmonary tuberculosis or any 
other lung condition and there is no medical evidence of 
record indicating that PTB was manifested within the three 
years after service.  Consequently, service connection for 
the cause of the veteran's death on the basis that the death 
causing disease became manifested in service, or on a 
presumptive basis (as a chronic disease) is not warranted.  
While the service medical records do show treatment for 
syphilis and chancroid, the record contains no indication 
that the veteran suffered any residuals of these conditions 
after service and no indication of a connection between these 
conditions and his cause of death.  Additionally, while the 
appellant contends that service connection for the cause of 
death should be granted for the thigh wound the veteran 
suffered in service, there is no indication of any connection 
between such wound and the veteran's death.  On the February 
1946 Affidavit of Philippine Army Personnel, the veteran 
specifically indicated that the wound resulted in no 
permanent disability.  

The only evidence of a connection between the veteran's death 
and his military service comes from the allegations of the 
appellant.  As a layperson she is not competent to give a 
medical opinion as to whether the veteran's death was related 
to service.  In cases such as this, where competent evidence 
of medical causation is essential, lay statements alone are 
not sufficient to establish a medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992.   

Given that the evidence does not demonstrate that the veteran 
suffered from PTB or any other lung problem during service or 
from PTB within the three-year presumptive period, it is not 
shown that the veteran's primary or underlying cause of death 
was related to his military service.  As he had no service 
connected disabilities, there is no basis for finding that 
service connected disability contributed to cause his death.  
The preponderance of the evidence is against the veteran's 
claim, and service connection for the cause of the his death 
is not warranted.   

Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including in recognized guerrilla units, is not 
deemed qualifying active military, naval or air service for 
the purpose of establishing entitlement to nonservice-
connected death pension benefits to a deceased veteran's 
spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Here, it is neither shown nor alleged that the veteran had 
any additional active service other than what was certified 
by the Service department in July 1982.  This certification 
established that the veteran only had recognized guerrilla 
and Philippine army service.  As mentioned above, such 
service is not qualifying for nonservice-connected death 
pension benefits.  The appellant has provided no evidence 
that would warrant a request for re-certification of service.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).   Since 
the law is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appeal to establish basic eligibility for VA death 
pension benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


